                  Case 4:20-cr-01864-JCH-LCK   Document
                                         CRIMINAL       1 Filed 02/21/20 Page 1 of 2
                                                  COMPLAINT
                                                                                DISTRJCT of ARJZONA
               United States District Court
                                                                                DOCKET   0.
                    United States of America
                                v.
          Osmar Martinez-Ochoa; DOB: 1992; U.S. Citizen
                                                                                MAGISTRATE'S CASE     0.
          Hector Martinez-Ochoa; DOB: 1983; U.S. Citizen
          Oscar Alberto Martinez; DOB: 1994; U.S. Citizen
          Carlos Fernando Perea; DOB: 1987; U.S. Citizen
            Jose Rafael Ruelas; DOB: 1998; U.S . Citizen                                 20-058 0 9 MJ
           Alejandra Valenzuela; DOB : 1994; U.S. Citizen


                            Complaint for violation of Title 21 , United States Code, Section 846
COMPLAINANT'S STATEMENT OF FACTS CO STITUTING THE OFFENSE OR VIOLATION:
Beginning at a time unknown, and continuing to on or about February 20, 2020, at or near Tucson, in the District of
Arizona, Osmar Martinez-Ochoa, Hector Martinez-Ochoa, Oscar Alberto Martinez, Carlos Fernando Perea, Jose
Rafael Ruelas, and Alejandra Valenzuela did knowingly and intentionally combine, conspire, confederate and agree
together and with other persons known and unknown to possess with intent to distribute 1 kilogram or more of heroin, a
Schedule I controlled substance; in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A)(i); and
50 grams or more of methamphetamine, or 500 grams or more of a mixture or substance containing a detectable amount
of methamphetamine, a Schedule II controlled substance; in violation of Title 21 , United States Code, Sections 84l(a)(l)
and 841(b)(l)(A)(viii).
       All in violation of Title 21 , United States Code, Section 846.
BASIS OF COMPLAI A T'S CHARGE AGA INST THE ACCUSED:
On July 30, 2019, Drug Enforcement Administration (DEA) agents acting in an undercover capacity contacted a source of
supply for methamphetamine and heroin operating in Mexico. The undercover agent (UA) inquired about the purchase
of eight ounces of heroin. The source of supply provided the UA with Hector MARTINEZ-Ochoa's phone number.
Ultimately, Hector MARTINEZ-Ochoa sold 297.5 grams of heroin to the UA for $5,000.00.

On September 11 , 2019, DEA agents conducted an undercover operation where they arrested multiple subjects and seized
approximately four kilograms of methamphetamine. Agents identified Hector MARTINEZ-Ochoa to be present at the
time of the arrest and identified Hector MARTINEZ-Ochoa and his brother Osmar MARTINEZ-Ochoa to be the source
of supply for the drugs sold to the undercover agent.

On January 27, 2020, UAs contacted Osmar MARTINEZ-Ochoa regarding a purchase of methamphetamine and heroin.
Osmar MARTINEZ-Ochoa agreed to the sale and sent Hector MARTINEZ-Ochoa to deliver approximately five ounces
of heroin to the UA in exchange for a payment of $2,500.00. Hector MARTINEZ-Ochoa was driving a black Infiniti
035 bearing an Arizona license plate. Later the same day, UAs contacted Osmar MARTINEZ-Ochoa to set up another
controlled purchase of methamphetamine. Osrnar MARTINEZ-Ochoa agreed to the sale of the drugs and said Hector
MARTINEZ-Ochoa would provide the drugs. A UA met with an unknown subject and purchased approximately 390
grams of methamphetamine. The unknown subject was driven by an individual in the same black Infiniti 035. The
driver of the black Infiniti 035 was believed to be Hector MARTINEZ-Ochoa.

CONTINUED ON REVERSE
MATERIAL WITNESSES IN RELATION TO THE CHARGE:
REQUEST DETENTION
      Being duly sworn, I declare that the foregoing is
     true and correct to the best of my knoµ le e.
RAFl
AUTHORIZED AUSA Robert A. Fellrath                            ·
  Sworn to before me and subscribed in my presence.
                                                                               DATE
                                                                               February 21 , 2020
           Case 4:20-cr-01864-JCH-LCK Document 1 Filed 02/21/20 Page 2 of 2
BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED CONTINUED: 20-05809MJ

On February 5, 2020, UAs contacted Osmar MARTINEZ-Ochoa about purchasing methamphetamine and heroin.
Osmar MARTINEZ-Ochoa agreed to provide the drugs and sent Joel Rafael RUELAS to deliver them. UAs
purchased approximately 500 grams of methamphetamine and 230 grams of heroin from Joel Rafael RUELAS
for the sum of $3 ,500.00.

On February 11, 2020, UAs contacted Osmar MARTINEZ-Ochoa about purchasing methamphetamine and
heroin. Osmar MARTINEZ-Ochoa sent Joel Rafael RUELAS to deliver the drugs. UAs paid $2,850.00 for
approximately 305 grams of methamphetamine and 55 grams of heroin.

On February 20, 2020, UAs contacted Osmar MARTINEZ-Ochoa to set up a controlled purchase of drugs.
Osmar MARTINEZ-Ochoa agreed to the sale of the drugs. A dark-colored Infiniti 035 bearing a different
Arizona license plate arrived at the meeting location. The vehicle belonged to Osmar MARTINEZ-Ochoa and
was occupied by two individuals. Agents observed the vehicle pull into the parking lot, park, and then exit the
lot. Agents attempted a traffic stop on the vehicle, but it fled at a high rate of speed. Both occupants eventually
fled from the vehicle on foot. Agents located Oscar Alberto MARTINEZ, the driver, fleeing on foot from the
vehicle. After waiving his Miranda rights, Oscar Alberto MARTINEZ admitted he had been delivering drug for
Osmar MARTINEZ-Ochoa one to two times a day for three months.

On February 20, 2020, agents served a search warrant at a residence located on E. Laguna in Tucson, Arizona.
Agents found approximately .55 kilograms of heroin in the residence and arrested Carlos Fernando PEREA, the
occupant of the address. After waiving his Miranda rights, PEREA stated he was an associate of Osmar
MARTINEZ-Ochoa, admitted ownership of the heroin at his residence, and said he was a heroin user.

On February 20, 2020, agents served a search warrant at an address on E. Holaway Drive in Tucson, Arizona.
Agents observed Alejandra VALENZUELA along with her six year old daughter arrive at the residence while
agents were conducting the search of the residence. VALENZUELA had a key which she stated was for a
padlock on her bedroom door. Agents searched the bedroom and found seven square packages of suspected
methamphetamine weighing approximately 3.17 kilograms. A representative sample of the contents of the seven
packages was field tested and yielded positive results for the characteristics of methamphetamine. Agents also
found a package of suspected brown heroin weighing approximately .155 kilograms. A representative sample
of the package was field tested and yielded positive results for the characteristics of heroin. Agents also found
suspected fentanyl pills weighing approximately .11 kilograms. All of the drugs were hidden in the ventilation
of the bedroom. After waiving her Miranda rights, VALENZUELA admitted she made an agreement with
Osmar MARTINEZ-Ochoa to store items in her residence. VALENZUELA stated she knew Osama
MARTINEZ was a drug dealer, and estimated Osmar had dropped off between ten and 20 drug shipments from
December 2019 through February 2020. VALEZUELA stated she had received money from Osmar
MARTINEZ-Ochoa in return for storing the drugs. VALENZUELA also said she provided Osmar MARTINEZ-
Ochoa with a key to her residence so he could retrieve drugs as needed.

On February 20, 2020, agents served a search warrant on Hector MARTINEZ-Ochoa's residence located on N.
Stone Road in Tucson, Arizona. Within Hector MARTINEZ-Ochoa's one bedroom apartment, agents found
four firearms as follows: one Wasr-10 7.62 caliber AK-47 style rifle with serial number Al-59686-1SRO; one
Savage Arms 12 gauge shotgun Stevens model with serial number 178658H; one Ruger .223 mini 14 rifle with
serial number of 19543262; and one Sig Sauer p250 40 caliber pistol with serial number of EAK064491.

On February 20, 2020, Agents served court ordered search warrant on Osmar MARTINEZ-Ochoa residence
located on W Jacinto St, Tucson, AZ. In Osmar MARTINEZ-Ochoa's bedroom, agents located a large amount of
US Currency and a Master Piece Arms Mach 9 mm AR pistol with an extended magazine with serial number of
B7085.
